DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/838,879 04/02/2020 ABN
16/838,879 is a CON of 15/875,860 01/19/2018 ABN
15/875,860 is a CON of 14/385,144 09/12/2014 ABN
14/385,144 is a 371 of PCT/US2013/030515 03/12/2013
PCT/US2013/030515 has PRO 61/609,783 03/12/2012
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US 6,676,958, January 13, 2004) in view of Friede (US 6,506,386, January 14, 2003).
Gerber teaches an adjuvant for a vaccine comprising lecithin and a polymer (see abstract).  The vaccine can be administered as an injectable (column 1, line 10).  The antigen may be DNA or RNA derived from viruses (column 5, lines 37-46).  The lecithin is phosphotidylcholine and lecithins contain lipids (column 5, lines 55-57).  The polymer can be a non-acrylic polymer such as polyethylene glycol (column 6, lines 37-41).  The concentrations of lecithin and polymer are 0.001-1.0% each by weight/volume (column 6, lines 41-47).  Surfactants may be added to aid in mixing of the lecithin and polymer (column 6, lines 50-52).  The composition may include ISCOMS (column 7, lines 11-18).  The concentration of antigen is from 104 to 107 TCID50 (column 73, lines 59-64).  The composition may include sucrose as an excipient (column 9, lines 29-30).  For injection, the composition may include sodium carboxymethyl cellulose, which is a polymer (column 10, lines 11-29).  The vaccine is prepared in phosphate buffered saline (column 11, Example 1).
Gerber does not exemplify a composition which contains cholesterol.
Friede teaches that ISCOMS are formed by mixing cholesterol and saponin (column 4, lines 25-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an ISCOM into Gerber’s composition because Gerber explicitly suggests it.  ISCOMs contain cholesterol, so the resulting composition would contain cholesterol.  Following Gerber’s suggestion would result in the claimed invention.  	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623